Case 2:20-cv-00079-JDL Document 28 Filed 07/31/20 Page 1 of 2           PageID #: 161



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


EBONY HOWARD, et al., individually             )
and on behalf of all others similarly          )
situated,                                      )
                                               )
      Plaintiffs,                              )
                                               )
                    v.                         ) 2:20-cv-00079-JDL
                                               )
IDEXX DISTRIBUTION, INC., et al.,              )
                                               )
      Defendants.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      On March 5, 2020, Ebony Howard commenced this putative class action

against Idexx Distribution, Inc., and Idexx Laboratories, Inc. (collectively, “Idexx”),

for alleged violations of the Fair Labor Standards Act, 29 U.S.C.A. §§ 201−219, and

certain Nevada wage-and-hour laws (ECF No. 1). On May 5, 2020, Idexx moved to

dismiss the complaint under Fed. R. Civ. P. 12(b)(6) (ECF No. 19). United States

Magistrate Judge John H. Rich III filed his Recommended Decision on the motion to

dismiss with the Court on July 5, 2020 (ECF No. 25), pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b). The time within which to file

objections has expired, and no objections have been filed. The Magistrate Judge

provided notice that a party’s failure to object would waive the right to de novo review

and appeal.
Case 2:20-cv-00079-JDL Document 28 Filed 07/31/20 Page 2 of 2       PageID #: 162



      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge. I concur with the recommendations

of the Magistrate Judge for the reasons set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 25) of

the Magistrate Judge is hereby ACCEPTED, and Idexx’s Motion to Dismiss (ECF

No. 19) is DENIED AS MOOT.



      SO ORDERED.

      Dated this 31st day of July, 2020.

                                                   /s/ Jon D. Levy
                                            CHIEF U.S. DISTRICT JUDGE
